Corwin, J.
The plaintiff in error was indicted for uttering a certain “ false, forged, altered and counterfeited” bill, purporting to be a bill of the denomination of twenty dollars, issued by the State Bank of Indiana. The indictment was framed upon the twenty-second section of the act “ providing for the punishment of crimes,” passed March 7, 1835 (Swan’s Stat. 233, 234).
Comparing the twenty-ninth section of the act with the twenty-second, it will be found that the legislature had in mind five descriptions of unlawful bank bills:
1. Counterfeit bills; 2. Eorged bills; 3. Spurious bills; 4. Altered bills ; 5. False bills.
*The twenty-second section embraces the first, second, fourth, and fifth of these ; the twenty-ninth section embraces the first, second, third, and fifth.
1. A counterfeit bill is one printed from a false plate, and not a bill printed legitimately or illegitimately from the genuine plate.
2. A forged bill is one to which the signatures of the officers of the bank whence it purports to have been issued are forged or otherwise falsely affixed. It may be a legitimate or an illegitimate *161impression from the genuine plate, or it may be an impression from a counterfeit plate.
3. A spurious bill may be a legitimate impression from the genuine plate, but it must have the signatures of persons not the officers of the bank whence it purports to 'have issued, or else the names of fictitious persons. A spurious bill, also, may be an illegitimate impression from the genuine plate, or an impression from a counterfeit plate, but it must have such signatures or names as we have just indicated. A bill, therefore, may be both counterfeit and forged, or both counterfeit and spurious, but it can not be both forged and spurious.
4. An altered bill can neither be a counterfeit, a forged, nor a spurious bill, according to the twenty-second section. It must be an authentic and genuine bill, legitimately printed from the genuine plate, and truly signed by the officers of the bank, but altered in its denomination or in some other material part.
5. There may be, however, an illegitimate impression from the genuine plate, that is, merely a false bill. It may have forged signatures, or the signatures of persons not the officers of the bank, or the names of fictitious persons.
In a larger sense, to be sure, a bill which is counterfeit alone, or counterfeit and forged, or counterfeit and spurious, or forged alone, or spurious alone, might be called a false bill; and an altered bill, in the same general sense, might be called a false bill; but such language is too loose, we think, to be employed in construing a statute for the definition of crimes.
*The indictment charges the bill in question to have been false, forged, altered, and counterfeited, which is plainly a repugnant description. The judgment must therefore be reversed.

Judgment reversed.

Rannet dissented.